Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  July 30, 2013                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  146737 & (20)(21)                                                                                     Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         David F. Viviano,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 146737
                                                                     COA: 312993
                                                                     Jackson CC: 04-001348-FC
  LOREN DEPREE GREENE,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 21, 2012
  order of the Court of Appeals is considered, and it is DENIED, because the defendant’s
  motion for relief from judgment is prohibited by MCR 6.502(G). The motion on record
  and the motion to amend and supplement are DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            July 30, 2013
         h0722
                                                                                Clerk